Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 1 of 20




        COMPOSITE EXHIBIT "A"
1/6/2021                      Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 2 of 20
                                                                       eCaseView




     CASE NUMBER: 50-2020-CA-013502-XXXX-MB
     CASE STYLE: CASTRO, ENRIQUE C V TPUSA FHCS INC


      Dockets & Documents



   Public =                                                                VOR =                                        In Process =
                                                                                                                     Page Size: 25

           Docket             Effective         Description
           Number             Date

           2                  12/07/2020        CIVIL COVER SHEET

           3                  12/07/2020        COMPLAINT

           4                  12/07/2020        SUMMONS ISSUED

           1                  12/09/2020        DIVISION ASSIGNMENT

           5                  12/09/2020        PAID $411.00 ON RECEIPT 3838359

           6                  12/30/2020        MOTION FOR EXTENSION OF TIME

           7                  01/04/2021        AGREED ORDER H COATES DTD. 1/4/21 GRANTING DEFTS UNOPPOSED MOTION FOR ENLARGEMENT
                                                OF TIME TO RESPOND




https://appsgp.mypalmbeachclerk.com/eCaseView/search.aspx                                                                              1/1
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 3 of 20




                                                              PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                          ER
                      C
                 A
            T
       O
   N
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 4 of 20




                                                              PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                          ER
                      C
                 A
            T
       O
   N
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 5 of 20




                                                              PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                          ER
                      C
                 A
            T
       O
   N
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 6 of 20




                                                              PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                          ER
                      C
                 A
            T
       O
   N
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 7 of 20




                                                              PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                          ER
                      C
                 A
            T
       O
   N
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 8 of 20




                                                              PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                          ER
                      C
                 A
            T
       O
   N
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 9 of 20




                                                              PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                          ER
                      C
                 A
            T
       O
   N
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 10 of 20




                                                               PY
                                                           O
                                                       C
                                              ED
                                        FI
                                  TI
                           ER
                       C
                 A
            T
        O
    N
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 11 of 20




                                                               PY
                                                           O
                                                       C
                                              ED
                                        FI
                                  TI
                           ER
                       C
                 A
            T
        O
    N
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 12 of 20




                                                               PY
                                                           O
                                                       C
                                              ED
                                        FI
                                  TI
                           ER
                       C
                 A
            T
        O
    N
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 13 of 20
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 14 of 20
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 15 of 20
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 16 of 20
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 17 of 20
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 18 of 20
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 19 of 20
Case 9:21-cv-80064-RS Document 1-1 Entered on FLSD Docket 01/13/2021 Page 20 of 20
